      Case 2:20-cv-00399-RMP      ECF No. 26    filed 04/30/21   PageID.177 Page 1 of 11



1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

2
                                                                   Apr 30, 2021
3                                                                      SEAN F. MCAVOY, CLERK




4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     HAITHAM ALMHANA, and A.H.
      and the marital community comprised           NO: 2:20-CV-399-RMP
8     thereof,
                                                    STIPULATED PROTECTIVE
9                               Plaintiffs,         ORDER

10          v.

11    TRESTLE CREEK, LLC;
      GREYSTAR MANAGEMENT
12    SERVICES, LP; and REBEKAH
      GIFFORD,
13
                                Defendants.
14

15         BEFORE THE COURT is a Stipulated Protective Order, ECF No. 25, by

16   Plaintiffs A.H. and Haitham Almhana and Defendants Trestle Creek LLC, et al. A

17   district court may issue protective orders regarding discovery upon a showing of

18   good cause. Fed. R. Civ. P. 26(c). Before issuing a stipulated protective order, a

19   district court judge should ensure that the protective order’s restrictions do not

20   infringe on the public’s general right to inspect and copy judicial records and

21   documents. See Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1178 (9th



     STIPULATED PROTECTIVE ORDER ~ 1
      Case 2:20-cv-00399-RMP     ECF No. 26    filed 04/30/21   PageID.178 Page 2 of 11



1    Cir. 2006); see also Courthouse News Serv. v. Planet, 947 F.3d 581, 589 (9th Cir.

2    2020) (recognizing a long-held First Amendment right of access to court

3    proceedings and documents).

4          Having reviewed the protective order and the remaining record, the Court

5    finds good cause to grant the stipulated motion and enter the agreed-upon protective

6    order and exhibit. Accordingly, the parties’ stipulated protective order, ECF No. 25,

7    is ACCEPTED in the form set forth below.

8                                  PROTECTIVE ORDER

9
     1.    PURPOSES AND LIMITATIONS
10
           Discovery in this action is likely to involve production of confidential,
11
     proprietary, or private information for which special protection may be warranted.
12
     Accordingly, the parties hereby stipulate to and petition the court to enter the
13
     following Stipulated Protective Order. The parties acknowledge that this agreement
14
     does not confer blanket protection on all disclosures or responses to discovery, the
15
     protection it affords from public disclosure and use extends only to the limited
16
     information or items that are entitled to confidential treatment under the applicable
17
     legal principles, and it does not presumptively entitle parties to file confidential
18
     information under seal.
19

20

21



     STIPULATED PROTECTIVE ORDER ~ 2
      Case 2:20-cv-00399-RMP       ECF No. 26   filed 04/30/21   PageID.179 Page 3 of 11



1    2.    “CONFIDENTIAL” MATERIAL

2          “Confidential” material shall include documents marked “confidential” by

3    one of the parties and shall also include the following documents and tangible things

4    produced or otherwise exchanged, regardless of whether or not the documents are

5    marked “confidential”: The medical records of A.H., one of the plaintiffs in this case,

6    and the name of A.H. A.H. must only be identified by the initials A.H.

7    3.    SCOPE

8          The protections conferred by this agreement cover not only confidential

9    material (as defined above), but also (1) any information copied or extracted from

10   confidential material; (2) all copies, excerpts, summaries, or compilations of

11   confidential material; and (3) any testimony, conversations, or presentations by

12   parties or their counsel that might reveal confidential material.

13         However, the protections conferred by this agreement do not cover

14   information that is in the public domain or becomes part of the public domain

15   through trial or otherwise.

16   4.    ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

17         4.1    Basic Principles. A receiving party may use confidential material that

18   is disclosed or produced by another party or by a non-party in connection with this

19   case only for prosecuting, defending, or attempting to settle this litigation.

20   Confidential material may be disclosed only to the categories of persons and under

21   the conditions described in this agreement. Confidential material must be stored and



     STIPULATED PROTECTIVE ORDER ~ 3
      Case 2:20-cv-00399-RMP         ECF No. 26    filed 04/30/21   PageID.180 Page 4 of 11



1    maintained by a receiving party at a location and in a secure manner that ensures that

2    access is limited to the persons authorized under this agreement.

3           4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

4    otherwise ordered by the court or permitted in writing by the designating party, a

5    receiving party may disclose any confidential material only to:

6                  (a)      the receiving party’s counsel of record in this action, as well as

7    employees of counsel to whom it is reasonably necessary to disclose the information

8    for this litigation;

9                  (b)      the officers, directors, and employees (including in house

10   counsel) of the receiving party to whom disclosure is reasonably necessary for this

11   litigation, unless the parties agree that a particular document or material produced is

12   for Attorney’s Eyes Only and is so designated;

13                 (c)      experts and consultants to whom disclosure is reasonably

14   necessary for this litigation and who have signed the “Acknowledgment and

15   Agreement to Be Bound” (Exhibit A);

16                 (d)      the court, court personnel, and court reporters and their staff;

17                 (e)      copy or imaging services retained by counsel to assist in the

18   duplication of confidential material, provided that counsel for the party retaining the

19   copy or imaging service instructs the service not to disclose any confidential material

20   to third parties and to immediately return all originals and copies of any confidential

21   material;



     STIPULATED PROTECTIVE ORDER ~ 4
      Case 2:20-cv-00399-RMP      ECF No. 26    filed 04/30/21   PageID.181 Page 5 of 11



1                 (f)    during their depositions, witnesses in the action to whom

2    disclosure is reasonably necessary and who have signed the “Acknowledgment and

3    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the designating

4    party or ordered by the court. Pages of transcribed deposition testimony or exhibits

5    to depositions that reveal confidential material must be separately bound by the court

6    reporter and may not be disclosed to anyone except as permitted under this

7    agreement;

8                 (g)    the author or recipient of a document containing the information

9    or a custodian or other person who otherwise possessed or knew the information.

10         4.3    Filing Confidential Material. Before filing confidential material or

11   discussing or referencing such material in court filings, the filing party shall confer

12   with the designating party to determine whether the designating party will remove

13   the confidential designation, whether the document can be redacted, or whether a

14   motion to seal or stipulation and proposed order is warranted. During the meet and

15   confer process, the designating party must identify the basis for sealing the specific

16   confidential information at issue, and the filing party shall include this basis in its

17   motion to seal, along with any objection to sealing the information at issue. Failure

18   to satisfy this requirement will result in the motion to seal being denied, in

19   accordance with the strong presumption of public access to the Court’s files.

20

21



     STIPULATED PROTECTIVE ORDER ~ 5
      Case 2:20-cv-00399-RMP      ECF No. 26   filed 04/30/21   PageID.182 Page 6 of 11



1    5.    DESIGNATING PROTECTED MATERIAL

2          5.1    Exercise of Restraint and Care in Designating Material for Protection.

3    Each party or non-party that designates information or items for protection under

4    this agreement must take care to limit any such designation to specific material that

5    qualifies under the appropriate standards. The designating party must designate for

6    protection only those parts of material, documents, items, or oral or written

7    communications that qualify, so that other portions of the material, documents,

8    items, or communications for which protection is not warranted are not swept

9    unjustifiably within the ambit of this agreement.

10         Mass, indiscriminate, or routinized designations are prohibited. Designations

11   that are shown to be clearly unjustified or that have been made for an improper

12   purpose (e.g., to unnecessarily encumber or delay the case development process or

13   to impose unnecessary expenses and burdens on other parties) expose the

14   designating party to sanctions.

15         If it comes to a designating party’s attention that information or items that it

16   designated for protection do not qualify for protection, the designating party must

17   promptly notify all other parties that it is withdrawing the mistaken designation.

18         5.2    Manner and Timing of Designations. Except as otherwise provided in

19   this agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

20

21



     STIPULATED PROTECTIVE ORDER ~ 6
      Case 2:20-cv-00399-RMP       ECF No. 26    filed 04/30/21   PageID.183 Page 7 of 11



1    stipulated or ordered, disclosure or discovery material that qualifies for protection

2    under this agreement must be clearly so designated before or when the material is

3    disclosed or produced.

4                 (a)    Information in documentary form: (e.g., paper or electronic

5    documents and deposition exhibits, but excluding transcripts of depositions or other

6    pretrial or trial proceedings), the designating party must affix the word

7    “CONFIDENTIAL” to each page that contains confidential material. If only a

8    portion or portions of the material on a page qualifies for protection, the producing

9    party also must clearly identify the protected portion(s) (e.g., by making appropriate

10   markings in the margins). Notwithstanding the foregoing, any medical records

11   related to A.H., a plaintiff in this case, and the name of A.H. shall be deemed

12   confidential regardless of whether it is marked “confidential.” A.H. must only be

13   identified by the initials A.H.

14                (b)    Testimony given in deposition or in other pretrial proceedings:

15   the parties and any participating non-parties must identify on the record, during the

16   deposition or other pretrial proceeding, all protected testimony, without prejudice to

17   their right to so designate other testimony after reviewing the transcript. Any party

18   or non-party may, within fifteen days after receiving the transcript of the deposition

19   or other pretrial proceeding, designate portions of the transcript, or exhibits thereto,

20   as confidential. If a party or non-party desires to protect confidential information at

21   trial, the issue should be addressed during the pre-trial conference.



     STIPULATED PROTECTIVE ORDER ~ 7
      Case 2:20-cv-00399-RMP      ECF No. 26     filed 04/30/21     PageID.184 Page 8 of 11



1                 (c)    Other tangible items: the producing party must affix in a

2    prominent place on the exterior of the container or containers in which the

3    information or item is stored the word “CONFIDENTIAL.” If only a portion or

4    portions of the information or item warrant protection, the producing party, to the

5    extent practicable, shall identify the protected portion(s).

6          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent

7    failure to designate qualified information or items does not, standing alone, waive

8    the designating party’s right to secure protection under this agreement for such

9    material. Upon timely correction of a designation, the receiving party must make

10   reasonable efforts to ensure that the material is treated in accordance with the

11   provisions of this agreement.

12   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

13         6.1    Timing of Challenges. Any party or non-party may challenge a

14   designation of confidentiality at any time. Unless a prompt challenge to a

15   designating party’s confidentiality designation is necessary to avoid foreseeable,

16   substantial unfairness, unnecessary economic burdens, or a significant disruption or

17   delay of the litigation, a party does not waive its right to challenge a confidentiality

18   designation by electing not to mount a challenge promptly after the original

19   designation is disclosed.

20         6.2    Meet and Confer. The parties must make every attempt to resolve any

21   dispute regarding confidential designations without court involvement. Any motion



     STIPULATED PROTECTIVE ORDER ~ 8
      Case 2:20-cv-00399-RMP       ECF No. 26    filed 04/30/21   PageID.185 Page 9 of 11



1    regarding confidential designations or for a protective order must include a

2    certification, in the motion or in a declaration or affidavit, that the movant has

3    engaged in a good faith meet and confer conference with other affected parties in an

4    effort to resolve the dispute without court action. The certification must list the date,

5    manner, and participants to the conference. A good faith effort to confer requires a

6    face-to-face meeting or a telephone conference.

7          6.3    Judicial Intervention. If the parties cannot resolve a challenge without

8    court intervention, the designating party may file and serve a motion to retain

9    confidentiality. The burden of persuasion in any such motion shall be on the

10   designating party. Frivolous challenges, and those made for an improper purpose

11   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

12   expose the challenging party to sanctions. All parties shall continue to maintain the

13   material in question as confidential until the court rules on the challenge.

14   7.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

15   IN OTHER LITIGATION

16         If a party is served with a subpoena or a court order issued in other litigation

17   that compels disclosure of any information or items designated in this action as

18   “CONFIDENTIAL,” that party must:

19                (a)    promptly notify the designating party in writing and include a

20   copy of the subpoena or court order;

21                (b)    promptly notify in writing the party who caused the subpoena or



     STIPULATED PROTECTIVE ORDER ~ 9
     Case 2:20-cv-00399-RMP      ECF No. 26    filed 04/30/21   PageID.186 Page 10 of 11



1    order to issue in the other litigation that some or all of the material covered by the

2    subpoena or order is subject to this agreement. Such notification shall include a copy

3    of this agreement; and

4                 (c)    cooperate with respect to all reasonable procedures sought to be

5    pursued by the designating party whose confidential material may be affected.

6    8.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

7          If a receiving party learns that, by inadvertence or otherwise, it has disclosed

8    confidential material to any person or in any circumstance not authorized under this

9    agreement, the receiving party must immediately (a) notify in writing the designating

10   party of the unauthorized disclosures, (b) use its best efforts to retrieve all

11   unauthorized copies of the protected material, (c) inform the person or persons to

12   whom unauthorized disclosures were made of all the terms of this agreement, and

13   (d) request that such person or persons execute the “Acknowledgment and

14   Agreement to Be Bound” that is attached hereto as Exhibit A.

15   9.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

16   PROTECTED MATERIAL

17         When a producing party gives notice to receiving parties that certain

18   inadvertently produced material is subject to a claim of privilege or other protection,

19   the obligations of the receiving parties are those set forth in Federal Rule of Civil

20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

21   may be established in an e-discovery order or agreement that provides for production



     STIPULATED PROTECTIVE ORDER ~ 10
     Case 2:20-cv-00399-RMP      ECF No. 26     filed 04/30/21   PageID.187 Page 11 of 11



1    without prior privilege review. The parties agree to the entry of a non-waiver order

2    under Fed. R. Evid. 502(d) as set forth herein.

3    10.   NON-TERMINATION AND RETURN OF DOCUMENTS

4          Within 60 days after the termination of this action, including all appeals, each

5    receiving party must return all confidential material to the producing party, including

6    all copies, extracts and summaries thereof. Alternatively, the parties may agree upon

7    appropriate methods of destruction.

8          Notwithstanding this provision, counsel are entitled to retain one archival

9    copy of all documents filed with the court, trial, deposition, and hearing transcripts,

10   correspondence, deposition and trial exhibits, expert reports, attorney work product,

11   and consultant and expert work product, even if such materials contain confidential

12   material.

13         The confidentiality obligations imposed by this agreement shall remain in

14   effect until a designating party agrees otherwise in writing or a court orders

15   otherwise.

16         IT IS SO ORDERED. The District Court Clerk is directed to enter this

17   Order and Exhibit and provide copies to counsel.

18         DATED April 30, 2021.

19
                                                 s/ Rosanna Malouf Peterson
20                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
21



     STIPULATED PROTECTIVE ORDER ~ 11
